                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        SAMUEL LOVE,                                    Case No. 20-cv-07131-JCS
                                                        Plaintiff,                          ORDER GRANTING MOTION TO
                                   8
                                                                                            DISMISS FIRST AMENDED
                                                  v.                                        COMPLAINT
                                   9
                                            CCMH FISHERMAN’S WHARF LLC,                     Re: Dkt. No. 20
                                  10
                                                        Defendant.
                                  11
                                  12   I.      INTRODUCTION
Northern District of California
 United States District Court




                                  13           Plaintiff Samuel Love brings this action against Defendant CCMH Fisherman’s Wharf

                                  14   LLC (“CCMH”), which operates a hotel in San Francisco. Love alleges that CCMH’s reservation

                                  15   website does not reasonably identify and describe accessible features of the hotel, in violation of

                                  16   federal and California law. Love alleges that this failure prevents individuals with disabilities

                                  17   from assessing whether the hotel meets their accessibility needs. CCMH moves to dismiss Love’s

                                  18   claims for lack of standing and failure to state a claim under Rules 12(b)(1) and 12(b)(6) of the

                                  19   Federal Rules of Civil Procedure. The Court held a hearing on March 12, 2021. For the reasons

                                  20   discussed below, CCMH’s motion to dismiss is GRANTED.1

                                  21   II.     BACKGROUND
                                  22           Because a plaintiff’s factual allegations are generally taken as true in resolving a motion to

                                  23   dismiss under Rule 12(b)(6), this order summarizes Love’s allegations as if true. Nothing in this

                                  24   order should be construed as resolving any issue of fact that might have been disputed at a later

                                  25   stage of the case if it had proceeded beyond the present motion.

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of a magistrate judge for all purposes pursuant to
                                       28 U.S.C. § 636(c).
                                   1          A.    Allegations of the Complaint and Facts Subject to Judicial Notice

                                   2          Love has cerebral palsy and thus has substantial physical difficulties, including the use of

                                   3   only one arm and the need for “a wheelchair, walker, or cane for mobility.” Am. Compl. (“FAC,”

                                   4   dkt. 17) ¶¶ 1–2. Love’s disability creates challenges for him to “stand, ambulate, reach objects

                                   5   mounted at heights above his shoulders, transfer from his chair to other equipment, and maneuver

                                   6   around fixed objects.” Id. ¶ 12. Because of these challenges, Love requires an accessible

                                   7   guestroom when he travels. Id. Love also requires information about the “accessible features in

                                   8   hotel rooms” at the time of booking so that “he can confidently book these rooms and travel

                                   9   independently and safely.” Id. ¶ 13.

                                  10          On or around September 11, 2020, Love accessed the CCMH website to make a

                                  11   reservation for his trip to San Francisco in February 2021. Id. ¶¶ 14, 16. CCMH owns and

                                  12   operates the San Francisco Marriott Fisherman’s Wharf Hotel. Id. ¶ 2. The website is the
Northern District of California
 United States District Court




                                  13   “official online reservation system for this hotel.” Id. ¶¶ 16–17.

                                  14          Love alleges that CCMH’s website has “very few, if any, accessible features identified for

                                  15   any given room.” Id. ¶ 18. He states that the website has an “Accessibility” tab which lists

                                  16   “supposedly accessible features” but does not list “any actual data or information beyond a naked

                                  17   label of ‘accessible.’” Id. Love presents screenshots of the website’s list of “Accessible Areas

                                  18   with Accessible Routes from Public Entrance,” which include spaces such as the “Business

                                  19   Center,” the “Registration desk,” and “Restaurants(s)/Lounge(s).” Id. ¶¶ 18–19. Love alleges that

                                  20   this list is too generic and amounts to the hotel “slap[ping] the label ‘accessible’ on all of its public

                                  21   spaces.” Id. ¶¶ 18-19. Love contends that claiming an amenity or space is “accessible” is merely

                                  22   “a conclusion or opinion” and is not a statement that persons with disabilities can use to make

                                  23   judgments about whether a room is suitable for their needs. Id. ¶ 24.

                                  24          Love concedes that the website’s accessibility features list contains “pieces of actual

                                  25   information” that comply with the ADA and are specific enough for Love to use in his

                                  26   determinations. Id. ¶¶ 20–21. For example, the website lists that “doorways are at least 32 inches

                                  27   in width,” that “the bathtub has grab bars,” and that “the doors have levers.” Id. ¶ 22. While Love

                                  28   acknowledges that these descriptions “have the virtue of having some actual detail,” he
                                                                                          2
                                   1   characterizes them as a “meager offering” in contrast with other areas where CCMH relies only on

                                   2   the “conclusory label ‘accessible.’” Id. Overall, Love alleges that the accessibility information

                                   3   listed on the website “is nowhere near enough to permit a profoundly disabled wheelchair user to

                                   4   have any confidence or come to any conclusions about whether any given hotel room works for

                                   5   him or her.” Id. ¶ 23.

                                   6          Love states that key pieces of information are missing. See id. ¶¶ 26–28. For example,

                                   7   Love states that he could not determine if the showers in accessible rooms have “a roll-in shower

                                   8   with both a shower seat . . . and grab bars” and if the toilet has grab bars. Id. Love also details

                                   9   information he needs about bed, desk, and restroom measurements that he states are currently

                                  10   unavailable on the website. See id. ¶ 29. Although Love states that he “does not need an

                                  11   exhaustive list of accessibility features,” he asserts that the website needs a “handful of features to

                                  12   be identified and described with a modest level of detail.” Id. ¶ 29.
Northern District of California
 United States District Court




                                  13          Love alleges that the missing information barred him from booking a guestroom. See id. ¶

                                  14   29. Love travels to San Francisco regularly, in part for his work as an Americans with Disabilities

                                  15   Act (“ADA”) tester, and plans to use this reservation website in the future. See id. ¶¶ 34, 36.

                                  16          Love asserts two causes of action against CCMH: (1) Violation of the ADA (42 U.S.C.

                                  17   § 12101 et seq.); and (2) Violation of the Unruh Civil Rights Act (Cal Civ. Code §§ 51–52). See

                                  18   id. ¶¶ 40–47. Love seeks injunctive relief and attorneys’ fees under the ADA and the Unruh Act,

                                  19   as well as damages under the Unruh Act. See id. at 15 (prayer for relief).

                                  20          CCMH requests judicial notice of screenshots of its reservations website describing certain

                                  21   accessibility features available, a list of other cases Love has brought asserting disability access

                                  22   violations, and a consent decree in a case brought by the United States against Hilton Worldwide,

                                  23   Inc. See Request for Judicial Notice (“RJN,” dkt. 20-2). The website screenshots are subject to

                                  24   judicial notice under the doctrine of incorporation by reference, and the consent decree is subject

                                  25   to judicial notice as a matter of public record not reasonably subject to dispute. The Court also

                                  26   takes judicial notice of additional website screenshots submitted in response to arguments raised at

                                  27   the hearing. See Supp’l Request for Judicial Notice (“Supp’l RJN,” dkt. 26). The Court declines

                                  28   to take judicial notice of the list of cases where Love is a plaintiff—while that list is derived from
                                                                                          3
                                   1   public records, it is wholly irrelevant to the resolution of the present motion.

                                   2          B.    Relevant Statutes
                                   3                  1.      The Americans with Disabilities Act
                                   4          Title III of the ADA prohibits discrimination by the “failure to make reasonable

                                   5   modifications in policies, practices, or procedures, when such modifications are necessary to

                                   6   afford such goods, services, facilities, privileges, advantages, or accommodations to individuals

                                   7   with disabilities,” unless providing the “modifications would fundamentally alter the nature of

                                   8   such goods, services, facilities, privileges, advantages, or accommodations.” 42 U.S.C. §

                                   9   12182(B)(2)(A)(ii).

                                  10          Specifically, the ADA’s “Reservations Rule” states that a public place of lodging shall

                                  11   “modify its policies, practices, or procedures to ensure that individuals with disabilities can make

                                  12   reservations for accessible guest rooms during the same hours and in the same manner as
Northern District of California
 United States District Court




                                  13   individuals who do not need accessible rooms.” 28 C.F.R. § 36.302(e)(1)(i). These places of

                                  14   lodging must, “with respect to reservations made by any means . . . identify and describe

                                  15   accessible features in the hotels and guest rooms offered through its reservation service in enough

                                  16   detail to reasonably permit individuals with disabilities to assess independently whether a given

                                  17   hotel or guest room meets his or her accessibility needs.” 28 C.F.R. § 36.302(e)(1).

                                  18          To prevail on an ADA claim, a plaintiff must show that: (1) they are disabled within the

                                  19   meaning of the ADA; (2) the defendant is a private entity that owns, leases, or operates a place of

                                  20   public accommodation; and (3) the plaintiff was denied access to public accommodations by the

                                  21   defendant because of the plaintiff’s disability. Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th

                                  22   Cir. 2007). The first and second elements are satisfied because there is no dispute among the

                                  23   parties that Love is disabled or that the San Francisco Marriott Fisherman’s Wharf Hotel is a place

                                  24   of accommodation under this statute. See generally FAC; Mot. (dkt. 20). The third element can

                                  25   be satisfied if a plaintiff shows a violation of regulatory accessibility standards. See Chapman v.

                                  26   Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 945 (9th Cir. 2011). CCMH does not dispute that a

                                  27   violation of the Reservations Rule can support a claim.

                                  28          A plaintiff may seek injunctive relief and attorney’s fees under the ADA. 42 U.S.C. §§
                                                                                          4
                                   1   12188(a)(2), 12205.

                                   2                   2.      The Unruh Civil Rights Act
                                   3           The Unruh Act states in relevant part that “[a]ll persons within the jurisdiction of

                                   4   [California] are free and equal, and no matter what their . . . disability . . . are entitled to the full

                                   5   and equal accommodations, advantages, facilities, privileges, or services in all business

                                   6   establishments of every kind whatsoever.” Cal. Civ. Code § 51(b). A violation of the ADA is a

                                   7   per se violation of the Unruh Act. Id. § 51(f). Like the ADA, the Unruh Act allows plaintiffs to

                                   8   seek injunctive relief and attorney’s fees. Id. § 52(c)(3). The Unruh Act also allows plaintiffs to

                                   9   recover “up to a maximum of three times the amount of actual damage but in no case less than

                                  10   four thousand dollars.” Id. § 52(a). A plaintiff “need not prove she suffered actual damages to

                                  11   recover the independent statutory damages of $4,000.” Molski, 481 F.3d at 731 (citing Botosan v.

                                  12   Paul McNally Realty, 216 F.3d 827, 835 (9th Cir. 2000)).
Northern District of California
 United States District Court




                                  13           C.    Motion to Dismiss
                                  14           CCMH moves to dismiss Love’s complaint for failure to state a claim under Rule 12(b)(6)

                                  15   of the Federal Rules of Civil Procedure. 2 Mot. at 1. CCMH argues that Love’s ADA claim fails

                                  16   as a matter of law, and that his Unruh Act claim fails because it is dependent on the ADA claim

                                  17   and because the Court should decline to exercise supplemental jurisdiction over the claim.

                                  18                   1.      Arguments Regarding Love’s ADA Claim
                                  19           CCMH argues primarily that its website “complies with the Reservations Rule.” Mot. at 6.

                                  20   CCMH contends that its website provides more accessibility information than is required by the

                                  21   ADA, relying in part on 2010 Department of Justice (“DOJ”) ADA guidance included as an

                                  22   appendix to the Code of Federal Regulations. See Mot. at 7–8 (citing 28 C.F.R. Pt. 36, App. A

                                  23
                                  24   2
                                         CCMH also moves to dismiss Love’s ADA claim for lack of standing under Rule 12(b)(1) but
                                  25   does not address this argument beyond a cursory citation in its notice of motion. Love meets the
                                       Article III standing requirements. He alleges that he suffered a concrete injury in being prevented
                                  26   from making a hotel booking in the same capacity as ambulatory individuals, there is a causal
                                       connection between Love’s injury and the alleged lack of information on the website, and the
                                  27   injury would be redressed by a favorable court decision. See generally FAC; See Lujan v.
                                       Defenders of Wildlife, 504 U.S. 555, 560 (1992); see also Chapman, 631 F.3d at 946. Love has
                                  28   also indicated that he will attempt to make an online reservation at CCMH in the future,
                                       demonstrating “a likelihood of future injury.” Chapman, 631 F.3d at 946.
                                                                                         5
                                   1   “Guidance on Revisions to ADA regulation on nondiscrimination on the Basis of Disability by

                                   2   Public Accommodations and Commercial Facilities” (the “2010 Guidance”)). The 2010 Guidance

                                   3   states that for hotels built in compliance with the 1991 ADA Standards for Accessible Design3 “it

                                   4   may be sufficient to specify that the hotel is accessible, and for each accessible room, describe the

                                   5   general type of room . . . the size and number of beds . . . the type of accessible bathing

                                   6   facility . . . and communications features available in the room.” 2010 Guidance.

                                   7          CCMH argues that its website “provides significantly more information about the Hotel’s

                                   8   accessibility” than detailed in the 2010 Guidance because it identifies all common areas as

                                   9   accessible, outlines specific doorway widths, indicates rooms that are mobility or hearing

                                  10   accessible, states the number of beds, and outlines bathroom accessibility features such as bathtub

                                  11   seat, grab bars, and shower wands. Mot. at 7–9. While CCMH agrees that its list of

                                  12   accommodations is not all-inclusive, it stresses that the “hotel is not required to provide an
Northern District of California
 United States District Court




                                  13   ‘accessibility survey’” and that in his complaint, Love “cherry picks a subset of [the] ADA

                                  14   standards that he has determined must be repeated” on the website while arbitrarily ignoring other

                                  15   standards. Id. at 15.

                                  16          CCMH also argues that even if its website is only partially accessible, it still satisfies the

                                  17   ADA regulations—which allow for alternative means of access—because it “provides a telephone

                                  18   line in its Accessibility section to provide any further information about the accessibility features

                                  19   of the hotel.” Id. at 13–14. CCMH notes that the 2010 Guidance acknowledges that after

                                  20   “‘reservations are made . . . many individuals with disabilities may wish to contact the hotel or

                                  21   reservations service for more detailed information . . . such as the specific layout of the room and

                                  22   bathroom, shower design, grab-bar locations, and other amenities.” Reply (dkt. 22) at 10 (quoting

                                  23   the 2010 Guidance) (alterations in original).

                                  24          Love counters that the DOJ has not created any specific list of mandatory information. See

                                  25   Opp’n (dkt. 21) at 3. Instead, Love argues that the DOJ has stated that it “cannot specify what

                                  26
                                       3
                                  27    Versions of the Standards for Accessible Design were promulgated by the DOJ in 1991 and
                                       2010, based on the ADA Accessibility Guidelines (“ADAAG”) published by the U.S. Access
                                  28   Board. The Standards for Accessible Design include detailed building codes, and are applicable to
                                       varying degrees based on dates of construction or renovation.
                                                                                       6
                                   1   information must be included in every instance” and that “specific information about accessibility

                                   2   features is essential.” Id. at 4 (quoting the 2010 Guidance). Love contends that because the ADA

                                   3   is a civil rights mandate, the regulations “should be construed broadly and liberally.” Id. at 23.

                                   4   Love states that merely labeling a room as “accessible,” cannot be said to “describe accessible

                                   5   features . . . in enough detail” for individuals to make assessments about the room. Id. at 13, 23.

                                   6   Love also argues that a telephone line does not meet ADA standards because the Reservations

                                   7   Rule requires “persons with disabilities have the opportunity to make reservations ‘in the same

                                   8   manner’” as other guests. Id. at 6.

                                   9          CCMH outlines several previous judicial decisions that it claims support its argument. See

                                  10   Mot. at 10. For example, in Barnes v. Marriott Hotel Services., Inc., the court found that the

                                  11   defendant’s reservation website’s description, which included statements such as “32 inch wide

                                  12   openings” for guestrooms and “Accessible Room Features” descriptions, was compliant with the
Northern District of California
 United States District Court




                                  13   2010 DOJ guidance and therefore was not in violation of the Reservations Rule. Barnes v.

                                  14   Marriott Hotel Services., Inc., No. 15-cv-01409-HRL, 2017 U.S. Dist. LEXIS 22588 at *9–10

                                  15   (N.D. Cal. Feb. 16, 2017). CCMH also cites a consent decree from United States v. Hilton

                                  16   Worldwide Inc., in which the DOJ alleged “that the defendant’s online reservations system did not

                                  17   ‘accurately reflect the inventory of accessible types of rooms and amenities available’” at hotel

                                  18   properties. Mot. at 17 (quoting Consent Decree, United States v. Hilton Worldwide Inc., No. 10-

                                  19   1924, ECF Doc. No. 5 (D.D.C. Nov. 29, 2010) (“Hilton Consent Decree”)). The consent decree

                                  20   required the defendant to ensure that its reservation system identify a list of amenities, including

                                  21   “number of beds,” “size of beds” and “roll-in shower or accessible tub.” Hilton Consent Decree

                                  22   ¶ 25. CCMH states that these specifications meet the DOJ’s 2010 Guidance and that its own

                                  23   website goes beyond the minimum requirements of the decree in Hilton Worldwide. See Mot. at

                                  24   18.

                                  25          Love counters that while the complaints in decisions cited by CCHM address questions on

                                  26   the scope of the Reservations Rule, those cases were dismissed on other grounds, such as failure to

                                  27   establish standing based on intent to return to the hotel at issue. Opp’n at 7–13. For instance,

                                  28   Love argues that Barnes was dismissed for lack of standing and that the court conducted minimal
                                                                                         7
                                   1   analysis of the Reservations Rule issue because “it was not a necessary part of the holding or

                                   2   decision.” Id. at 9. Love also states that the decisions cited by CCMH are from district courts and

                                   3   are not binding precedent. Id.

                                   4          CCMH also argues that much of Love’s complaint is factually inaccurate and arbitrary.

                                   5   Mot. at 12, 19. For example, CCMH states that Love alleges that the website has no information

                                   6   about toilet grab bars, but Love also quotes the website’s guestroom accessibility list to include

                                   7   “Bathroom grab bars.” Mot. at 12–13; FAC ¶¶ 20, 29. CCMH also argues that its use of the term

                                   8   “accessible” follows the “nationally uniform design standards of the ADA” and is a “specifically

                                   9   defined term[],” not just a conclusory word or opinion. Mot. at 15–16 & n.5. In its reply brief,

                                  10   CCMH goes further to highlight that “accessible” has a specific definition included in the

                                  11   Standards for Accessible Design, and argues that this same definition should apply to its use on

                                  12   the website. See Reply at 8. Even so, CCMH contends that its website goes beyond the minimum
Northern District of California
 United States District Court




                                  13   labeling of “accessibility” and that “specific elements of the Hotel’s design meet [the] national

                                  14   uniform standards for accessibility.” Mot. at 17. CCMH also argues that Love’s claim fails

                                  15   because Love “does not allege that he attempted to make a reservation.” Id. at 19. Love does not

                                  16   address this argument in his opposition. See generally Opp’n.

                                  17          Love responds to CCMH’s argument indirectly by outlining what he believes would be

                                  18   sufficient information to allow individuals to reasonably make decisions. Opp’n at 16. These

                                  19   descriptions include “modest information” about the doors, bed, toilet, sink, and shower. Id. Love

                                  20   contends that other nearby hotels have met this higher standard, including the Hotel Fusion in San

                                  21   Francisco, and that these descriptions strike the correct balance of information needed on a

                                  22   reservation site. Id. Love also states that the Comfort Inn in Sunnyvale goes above and beyond

                                  23   ADA standards on its reservation website by detailing floor and hotel corridor widths, information

                                  24   about pool and spa accessibility, and even power outlets. Id. at 21.

                                  25                  2.      Arguments Regarding Love’s Unruh Act Claim
                                  26          CCMH outlines two separate arguments for dismissing Love’s Unruh Act Claim. First, it

                                  27   argues that Love’s claim under the Unruh Act is “predicated on the alleged violation of the ADA,”

                                  28   which is contends fails as a matter of law. Mot. at 20. Second, it argues that the claim should be
                                                                                         8
                                   1   dismissed for lack of supplemental jurisdiction. Id. at 20. CCMH points to an intra-Circuit split

                                   2   of district court decisions on the issue of exercising supplemental jurisdiction for Unruh Act

                                   3   claims brought by serial litigants. Id.

                                   4   III.    ANALYSIS
                                   5           A.    Legal Standard
                                   6           A complaint may be dismissed for failure to state a claim on which relief can be granted

                                   7   under Rule 12(b)(6) of the Federal Rules of Civil Procedure. “The purpose of a motion to dismiss

                                   8   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                   9   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a claimant’s burden at the pleading stage

                                  10   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  11   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                  12   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).
Northern District of California
 United States District Court




                                  13           In ruling on a motion to dismiss under Rule 12(b)(6), the court takes “all allegations of

                                  14   material fact as true and construe[s] them in the light most favorable to the non-moving party.”

                                  15   Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Dismissal may be based on a

                                  16   lack of a cognizable legal theory or on the absence of facts that would support a valid theory.

                                  17   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A pleading must “contain

                                  18   either direct or inferential allegations respecting all the material elements necessary to sustain

                                  19   recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 (2007)

                                  20   (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)). “A pleading

                                  21   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

                                  22   will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

                                  23   “[C]ourts ‘are not bound to accept as true a legal conclusion couched as a factual allegation.’”

                                  24   Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Nor does a

                                  25   complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

                                  26   556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). Rather, the claim must be “‘plausible on its

                                  27   face,’” meaning that the claimant must plead sufficient factual allegations to “allow the court to

                                  28   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                                                                           9
                                   1   Twombly, 550 U.S. at 570).

                                   2          B.    Love’s ADA Claim Fails
                                   3          As discussed above, the Reservations Rule of the ADA states that a public place of lodging

                                   4   shall “modify its policies, practices, or procedures to ensure that individuals with disabilities can

                                   5   make reservations for accessible guestrooms during the same hours and in the same manner as

                                   6   individuals who do not need accessible rooms.” 28 C.F.R. § 36.302(e)(1)(i). These places of

                                   7   lodging must, “with respect to reservations made by any means . . . identify and describe

                                   8   accessible features in the hotels and guestrooms offered through its reservation service in enough

                                   9   detail to reasonably permit individuals with disabilities to assess independently whether a given

                                  10   hotel or guestroom meets his or her accessibility needs.” 28 C.F.R. § 36.302(e)(1).

                                  11          While the rule itself provides no specifics on implementation, the DOJ provides more

                                  12   details in its Appendix A:
Northern District of California
 United States District Court




                                  13                  [The requirement] to identify and describe the accessible features in
                                  14                  the hotels and guest rooms . . . is essential to ensure that individuals
                                                      with disabilities receive the information they need to benefit from the
                                  15                  services offered by the place of lodging. As a practical matter, a public
                                                      accommodation’s designation of a guest room as “accessible” will not
                                  16                  ensure necessarily that the room complies with all of the 1991
                                                      Standards. In older facilities subject to barrier removal requirements,
                                  17                  strict compliance with the 1991 Standards is not required. Instead,
                                  18                  public accommodations must remove barriers to the extent that it is
                                                      readily achievable to do so.
                                  19
                                                      Further, hotel rooms that are in full compliance with current standards
                                  20                  may differ, and individuals with disabilities must be able to ascertain
                                                      which features—in new and existing facilities—are included in the
                                  21
                                                      hotel’s accessible guest rooms. For example, under certain
                                  22                  circumstances, an accessible hotel bathroom may meet accessibility
                                                      requirements with either a bathtub or a roll-in shower. The presence
                                  23                  or absence of particular accessible features such as these may be the
                                                      difference between a room that is usable by a particular person with a
                                  24                  disability and one that is not
                                  25
                                                      ...
                                  26
                                                      The Department recognizes that a reservations system is not intended
                                  27                  to be an accessibility survey. However, specific information
                                                      concerning accessibility features is essential to travelers with
                                  28                  disabilities. Because of the wide variations in the level of accessibility
                                                                                         10
                                                      that travelers will encounter, the Department cannot specify what
                                   1                  information must be included in every instance. For hotels that were
                                   2                  built in compliance with the 1991 Standards, it may be sufficient to
                                                      specify that the hotel is accessible and, for each accessible room, to
                                   3                  describe the general type of room (e.g., deluxe executive suite), the
                                                      size and number of beds (e.g., two queen beds), the type of accessible
                                   4                  bathing facility (e.g., roll-in shower), and communications features
                                                      available in the room (e.g., alarms and visual notification devices).
                                   5                  Based on that information, many individuals with disabilities will be
                                   6                  comfortable making reservations.

                                   7                  For older hotels with limited accessibility features, information about
                                                      the hotel should include, at a minimum, information about accessible
                                   8                  entrances to the hotel, the path of travel to guest check-in and other
                                                      essential services, and the accessible route to the accessible room or
                                   9
                                                      rooms. In addition to the room information described above, these
                                  10                  hotels should provide information about important features that do not
                                                      comply with the 1991 Standards. For example, if the door to the
                                  11                  “accessible” room or bathroom is narrower than required, this
                                                      information should be included (e.g., door to guest room measures 30
                                  12                  inches clear). This width may not meet current standards but may be
Northern District of California
 United States District Court




                                                      adequate for some wheelchair users who use narrower chairs. In many
                                  13
                                                      cases, older hotels provide services through alternatives to barrier
                                  14                  removal, for example, by providing check-in or concierge services at
                                                      a different, accessible location. Reservations services for these
                                  15                  entities should include this information and provide a way for guests
                                                      to contact the appropriate hotel employee for additional information.
                                  16                  ...
                                  17
                                                      As commenters representing hotels have described, once reservations
                                  18                  are made, some hotels may wish to contact the guest to offer
                                                      additional information and services. Or, many individuals with
                                  19                  disabilities may wish to contact the hotel or reservations service for
                                                      more detailed information. At that point, trained staff (including staff
                                  20                  located on-site at the hotel and staff located off-site at a reservations
                                  21                  center) should be available to provide additional information such as
                                                      the specific layout of the room and bathroom, shower design, grab-
                                  22                  bar locations, and other amenities available (e.g., bathtub bench).

                                  23   2010 Guidance. That appendix also states that “basic nondiscrimination principles mandate that

                                  24   individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

                                  25   immediacy, and convenience of those who do not need accessible guestrooms.” Id. This

                                  26   “administrative guidance on ADA compliance is entitled to deference” by courts. Robles v.

                                  27   Domino’s Pizza, LLC, 913 F.3d 898, 904 (9th Cir. 2019); see also Bragdon v. Abbott, 524 U.S.

                                  28   624, 646 (1998).

                                                                                         11
                                   1          The Ninth Circuit has not yet addressed the level of detail required by the Reservations

                                   2   Rule, but the overwhelming majority of recent district court decisions in this circuit have rejected

                                   3   claims similar to those presented here, including other cases in which Love challenged Marriott

                                   4   reservation websites substantially identical to the one used by CCMH. See, e.g., Love v. Ashford

                                   5   San Francisco II LP, No. 20-cv-08458-EMC, 2021 WL 1428372, at *4–5 (N.D. Cal. Apr. 15,

                                   6   2021) (collecting other district court decisions dismissing such claims); but see Garcia v. Patel &

                                   7   Joshi Hosp. Corp., No. EDCV 20-2666 JGB (PVCx), 2021 U.S. Dist. LEXIS 67028 (C.D. Cal.

                                   8   Mar. 19, 2021) (denying a motion to dismiss similar claims). While the question may be closer

                                   9   than some decisions have suggested, this Court follows the consensus view and holds the

                                  10   accessibility information included on CCMH’s website sufficient as a matter of law.

                                  11          Love has not alleged or argued that any physical aspect of the hotel at issue violates

                                  12   applicable ADA building standards, under either the 1991 or 2010 Standards for Accessible
Northern District of California
 United States District Court




                                  13   Design. The website includes information that the 2010 Guidance states “may be sufficient” for

                                  14   hotels built in compliance with those standards: it indicates that certain rooms and common spaces

                                  15   are “accessible,” describes the “general type of room” and “the size and number of beds” (“1 King

                                  16   Bed, Room” or “2 Queen Beds, Room”), identifies “the type of accessible bathing facility” (“roll-

                                  17   in shower” or “bathtub”), and lists “communications features available in the room” (including

                                  18   “Flashing door knockers,” “TV with close-captioning,” and “TTY/TTD available”).4 See 2010

                                  19   Guidance; RJN Exs. 1, 2; Supp’l RJN Exs. 1, 2. The information he alleges he was unable to

                                  20   determine from the website, see FAC ¶ 29, includes features specifically regulated by the

                                  21   Standards for Accessible Design, like space to pull a wheelchair next to the bed and a toilet with a

                                  22   compliant seat height and required grab bars, as well as information that the 2010 Guidance

                                  23   specifically contemplates could be addressed in a post-reservation telephone call, like “shower

                                  24   design, grab-bar locations, and other amenities available (e.g., bathtub bench),” see 2010

                                  25   Guidance.

                                  26          There is some tension within the 2010 Guidance, with aspects of it suggesting that the

                                  27
                                       4
                                  28    Love’s claim here is focused on mobility access; he does not allege that he required any
                                       communications features.
                                                                                      12
                                   1   information CCMH provided is sufficient, while other portions could be read as disclaiming intent

                                   2   to provide a clear rule—in particular, the acknowledgment that “the Department cannot specify

                                   3   what information must be included in every instance,” and the use of the word “may” to introduce

                                   4   potentially sufficient information. See id. Ultimately, however, the Court agrees with CCMH

                                   5   (and the majority of decisions to addressing this issue) that requiring more information than

                                   6   CCMH provided here would contravene the guidance “that a reservations system is not intended

                                   7   to be an accessibility survey.” See id.

                                   8          Love characterizes the further information he seeks as pertaining to “core, essential

                                   9   features of a hotel guestroom” that a typical wheelchair user would “reasonably need to have in

                                  10   order to have confidence in booking their room,” Opp’n at 16, but virtually all of the “numerous,

                                  11   highly technical requirements” of the Standards for Accessible Design, see id., are necessary to at

                                  12   least some guests with disabilities, hence why they are required. As Love acknowledges, listing
Northern District of California
 United States District Court




                                  13   compliance with each of those requirements would be untenable. Judge Ryu’s conclusion that a

                                  14   guest can presume a room advertised as “accessible” complies with at least the 1991 Standards for

                                  15   Accessible Design unless otherwise specified, and that for such rooms the Reservation Rule

                                  16   requires additional disclosure of only basic information identified in the 2010 Guidance like the

                                  17   number of beds and type of bathing facility, strikes an appropriate balance to provide guests who

                                  18   have disabilities with relevant information without requiring an “accessibility survey” in the

                                  19   reservation system. See Love v. Wildcats Owner LLC, __ F. Supp. 3d __, No. 20-cv-08913-DMR,

                                  20   2021 WL 1253739, at *6 (N.D. Cal. Apr. 5, 2021).5 The DOJ’s conclusion that “[b]ased on that

                                  21   information, many individuals with disabilities will be comfortable making reservations” is among

                                  22   the clearer portions of the 2010 Guidance, and is entitled to deference.

                                  23          The minority view of Patel & Joshi identifies some weaknesses in CCMH’s position,

                                  24
                                       5
                                  25     Again, there is tension on this point within the 2010 Guidance, which states that “a public
                                       accommodation’s designation of a guest room as ‘accessible’ will not ensure necessarily that the
                                  26   room complies with all of the 1991 Standards.” See 2010 Guidance. The Court understands that
                                       portion of the guidance as addressing the status quo before adoption of the Reservations Rule, and
                                  27   explaining the need for the Reservations Rule to require disclosures of such deviations. Of course,
                                       the inference that a room complies with the 1991 Standards for Accessible Design would be
                                  28   clearer if a hotel actually stated such compliance in the reservation system, but nothing in the
                                       relevant regulation or guidance calls for that specific disclosure.
                                                                                          13
                                   1   including ambiguous portions of the 2010 Guidance and the fact that the Hilton Consent Decree

                                   2   predated regulatory adoption of the Reservations Rule, but it does not provide a satisfactory

                                   3   alternative standard. See 2021 U.S. Dist. LEXIS 67028, at *13–14. That case describes the

                                   4   “requested information about the accessibility of toilets or of clear floor space” as “sufficiently

                                   5   narrow and consistent with the kinds of information that the DOJ Guidance identifies,” but does

                                   6   not explain why that particular information would be required under the 2010 Guidance, or what

                                   7   differentiates it from any other information that some hotel guests with disabilities might require.

                                   8   See id.

                                   9             Patel & Joshi also discounted the defendant hotel’s note that patrons could contact the

                                  10   front desk with questions not resolved by the description of amenities, holding that the invitation

                                  11   for such further inquiry “does little to support the Hotel’s compliance with the Reservations Rule,”

                                  12   id. at *14, but did not address the portion of the 2010 Guidance acknowledging that “many
Northern District of California
 United States District Court




                                  13   individuals with disabilities may wish to contact the hotel or reservations service for more detailed

                                  14   information . . . such as the specific layout of the room and bathroom, shower design, grab-bar

                                  15   locations, and other amenities available,” see 2010 Guidance. Nor is a possibility that some

                                  16   patrons with disabilities might need to call the hotel for further information about their specific

                                  17   needs clearly inconsistent with the regulatory requirement “to ensure that individuals with

                                  18   disabilities can make reservations for accessible guest rooms . . . in the same manner as

                                  19   individuals who do not need accessible rooms,” 28 C.F.R. § 36.302(e)(1)(i), since some patrons

                                  20   who do not need accessible rooms might also need to call and inquire about their own specific

                                  21   needs—for example, whether a room has sufficient space to set up a crib for a child.

                                  22             At the hearing in this case, both parties agreed that the question of what the Reservations

                                  23   Rule requires is a legal matter for the Court to decide, not a question of fact for a jury. A free-

                                  24   ranging, case-specific inquiry into what information a guest might reasonably need to make a

                                  25   reservation would invite the sort of inconsistency and uncertainty that the DOJ presumably sought

                                  26   to dispel by providing some degree of additional guidance as an appendix to the regulation. The

                                  27   Court therefore declines to enter into such an inquiry, as long as the reservation system identifies

                                  28   the facilities as accessible, has the basic information identified as potentially sufficient under the
                                                                                          14
                                   1   2010 Guidance, discloses any deviations from the Standards for Accessible Design, and provides a

                                   2   mechanism for a patron to obtain additional information.

                                   3          Accepting the DOJ’s determination that “many individuals with disabilities will be

                                   4   comfortable making reservations” based on the type of information CCMH provided here, see

                                   5   2010 Guidance, the Court holds as a matter of law that such disclosures, coupled with a telephone

                                   6   number to call for inquiries about more specific needs, “[i]dentify and describe accessible features

                                   7   in the hotels and guest rooms . . . in enough detail to reasonably permit individuals with

                                   8   disabilities to assess independently whether a given hotel or guest room meets his or her

                                   9   accessibility needs,” see 28 C.F.R. § 36.302(e)(1)(ii). Love therefore has not stated a claim for

                                  10   violation of that regulation, and leave to amend would be futile. CCMH’s motion to dismiss

                                  11   Love’s ADA claim is GRANTED.

                                  12          C.     The Court Declines Supplemental Jurisdiction as to Love’s Unruh Act Claim
Northern District of California
 United States District Court




                                  13          The only basis Love has asserted for this Court’s subject matter jurisdiction over his state-

                                  14   law Unruh Act claim is supplemental jurisdiction under 28 U.S.C. § 1367. See FAC ¶ 5.6 Under

                                  15   subsection (c) of that statute, however, a district court “may decline to exercise supplemental

                                  16   jurisdiction over a claim under subsection (a) if,” among other reasons, “the district court has

                                  17   dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c). “[I]n the usual

                                  18   case in which all federal-law claims are eliminated before trial, the balance of factors to be

                                  19   considered under the [supplemental] jurisdiction doctrine—judicial economy, convenience,

                                  20   fairness, and comity—will point toward declining to exercise jurisdiction over the remaining state-

                                  21   law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). The Court therefore

                                  22   declines to exercise supplemental jurisdiction over Love’s Unruh Act claim after dismissing his

                                  23   ADA claim.7

                                  24
                                  25
                                  26   6
                                          There is no indication, and no party has suggested, that this case falls within the Court’s
                                  27   diversity jurisdiction under 28 U.S.C. § 1332.
                                       7
                                         If Love had stated a claim sufficient to proceed under the ADA, the Court would exercise
                                  28   supplemental jurisdiction over his Unruh Act claim for the reasons stated in Castillo-Antonio v.
                                       Hernandez, No. 19-cv-00672-JCS, 2019 WL 2716289, at *6–9 (N.D. Cal. June 28, 2019).
                                                                                         15
                                   1   IV.    CONCLUSION

                                   2          For the foregoing reasons, CCMH’s motion is GRANTED, Love’s ADA claim is

                                   3   DISMISSED with prejudice, and Love’s Unruh Act claim is DISMISSED for lack of jurisdiction.

                                   4   The Clerk shall enter judgment in favor of CCMH and close the case.

                                   5          IT IS SO ORDERED.

                                   6   Dated: May 3, 2021

                                   7                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                   8                                                 Chief Magistrate Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     16
